Citation Nr: 0614775	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-38 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1973 
to June 1977.  The veteran then entered the reserves he was 
activated for periods of active military service from January 
to April 1991 and from July 1996 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision denied the 
veteran's claims for service connection for hearing loss and 
tinnitus on the basis that he had not submitted new and 
material evidence.  

In November 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss and 
tinnitus in an October 1998 rating decision.  The veteran was 
notified of this decision that same month but did not file an 
appeal. 

2.  The evidence received subsequent to the October 1998 RO 
rating decision includes copies of the veteran reserve 
service medical records and service personnel records up to 
2002.  This evidence does raise a reasonable possibility of 
substantiating the claims for service connection for hearing 
loss and tinnitus.

3.  The medical evidence of record reveals that the veteran 
has current hearing loss and tinnitus disabilities which are 
related to noise exposure during active military service.  


CONCLUSIONS OF LAW

1.  The October 1998 decision of the RO denying service 
connection for hearing loss and tinnitus is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  

2.  The evidence received since the October 1998 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims and granting service connection.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The veteran filed to reopen his claim for service connection 
for hearing loss and tinnitus in October 2003.  The 
applicable regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2005).

The RO denied the veteran's claim for service connection for 
hearing loss and tinnitus in an October 1998 rating decision 
and notified the veteran of the decision that same month.  
The veteran did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

In this case, the evidence submitted since the October 1998 
RO rating decision includes:  a transcript of the veteran's 
testimony from a November 2005 hearing before the undersigned 
Veterans Law Judge, the veteran's service personnel records, 
and additional service medical records.  Specifically, the 
veteran continued to serve in the Army Reserve until 2002 and 
the reserve service medical records from 1998 to 2002 were 
received by the RO in 2005.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the October 1998 RO rating 
decision.  This evidence is also "material" because 
complete copies of the veteran's service medical records are 
necessary to adjudicate his claims for service connection for 
hearing loss and tinnitus.  The evidence submitted does raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claims for service connection for 
hearing loss and tinnitus are reopened.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005). 

The veteran claims that during service he was subjected to 
acoustic trauma in the form of noise exposure to weapons fire 
and vehicle noise.  The evidence of record reveals that 
during the veteran's initial period of active service from 
June 1973 to June 1977 he served in the Army in the Field 
Artillery.  Accordingly, the Board acknowledges that the 
veteran was exposed to the noise of weapons fire during 
service.  

Service medical records show that when the veteran was 
examined for service in May 1973, audiometer findings 
revealed that his hearing was within normal limits.  No 
hearing loss was shown.  Several audiological evaluations 
were conducted during the veteran first period of service.  
In February 1974, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
20
20
LEFT
0
0
25
25
0

In April 1977, separation examination was conducted for the 
veteran's first period of active service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

45
LEFT
5
10
5

10

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, these results show that the veteran had a hearing loss 
during active service.  See Hensley v. Brown 5 Vet. App. 155, 
157 (1993).

In September 1998 a VA examination of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
35
50
50
LEFT
5
15
25
45
45

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  These results confirm that the veteran 
has a current hearing loss disability as defined at 38 C.F.R. 
§ 3.385.  The diagnosis was bilateral sensorineural hearing 
loss.  The veteran reported to the examiner a history of 
noise exposure during active and reserve military service.  
The examiner also noted that the veteran reported bilateral 
constant tinnitus.  

Audiology testing in 1974 showed a hearing loss in the left 
ear, while the 1977 separation examination showed a hearing 
loss in the right ear.  There is a history of artillery noise 
exposure during the veteran's period of active military 
service in the 1970s and the examiner noted such noise 
exposure when making the diagnosis of sensorineural hearing 
loss.  The evidence of record reveals that the veteran has 
current hearing loss and tinnitus disabilities and his 
testimony establishes his exposure to acoustic trauma during 
service with the onset of tinnitus while on a firing range in 
Germany. 

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990).  
The Board will resolve any doubt as to whether the in-service 
noise exposure caused at least a portion of the current 
hearing loss and tinnitus in the veteran's favor.  
Accordingly, service connection for hearing loss and tinnitus 
is granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


